DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Applicant's submission filed on 6/1/2022 has been entered.
 Claims 1-4 and 6 are pending.  
No claims have been amended.
Claim 5 has been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shigesato et al. (US 2003/0180553 A1) in view of Ohata et al (US 2002/0007870 A1).
Regarding claims 1-4, Shigesato discloses a grain-oriented silicon sheet steel without a forsterite coating (as required by claim 2) and with an amorphous silica coating and a tension creating insulating coating [0012] made from aluminum phosphate [0034].
Shigesato does not expressly teach the composition of the steel sheet or the FWHM that is a half width of a peak of cristobalite type of aluminum phosphate obtained by x-ray diffraction is either (i) when X-ray diffraction is performed using a Co-Ka excitation source, FWHM-Co that is a half width of a peak appearing at 28=24.8° is 2.5 degree or less, or (ii) when X-ray diffraction is performed using a Cu-Ka excitation source, FWHM-Cu that is a half width of a peak appearing at 28=21.3° is 2.1 degree or less.
However, Shigesato does teach the steel sheet is a grain-oriented silicon sheet steel with Si in the range of 3.25 to 3.35 percent silicon (examples throughout the prior art reference i.e. [0130] and [0133]).  In the absence of an explicit composition of the sheet steel, one of ordinary skill would be motivated to seek out a silicon sheet steel in the art.  As such, Ohata teaches a grain oriented steel sheet [0002] comprising a (base steel sheet) with a chemical composition of 0.025 mass% C [0029], 2.5-4.0 mass% Si [0030], 0.01 – 0.10 mass% acid soluble Al[0031], 0.02-0.20 mass% Mn [0034], 0.003-0.05 Seq(=S+0.0406xSe) [0033], the balance consisting of Fe and unavoidable impurities [0035] which may include 0.0075% or less of N, [0032] or .02 - 0.3 mass% of any of Sn, Sb, P and 0.03 – 0.3 mass% Ni [0077], which are considered impurities, as a base for a tension (insulating) coating of colloidal (amorphous) silica and aluminum phosphate [0094] but not a forsterite coating.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a (silicon) steel having a composition as taught by Ohata as the composition for a silicon sheet steel of Shigesato absent a teaching of the steel composition in Shigesato since they are used for essentially the same purpose. 
Shigesato also teaches the sheet steel is excellent in adhesiveness with an amorphous silica layer and teaches an additional oxide film comprising aluminum phosphate baked at 825˚C in a nitrogen atmosphere (thus no oxygen partial pressure (less than 0.2)).  Because the materials and process for preparing the oxide film is substantially similar to the process disclosed, it would be expected that the film would inherently exhibit, absent any clear evidence to the contrary, the claimed x-ray diffraction characteristics of FWHM that is a half width of a peak of cristobalite type of aluminum phosphate obtained by x-ray diffraction is either (i) when X-ray diffraction is performed using a Co-Ka excitation source, FWHM-Co that is a half width of a peak appearing at 28=24.8° is 2.5 degree or less, or (ii) when X-ray diffraction is performed using a Cu-Ka excitation source, FWHM-Cu that is a half width of a peak appearing at 28=21.3° is 2.1 degree or less would be present.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shigesato et al. (US 2003/0180553 A1) in view of Ohata et al (US 2002/0007870 A1) further in view of Nakanishi et al (US 2016/0203896 A1).
Regarding claim 6, Shigesato and Ohata teach all the limitations of claim 1 as set forth above.  
Shigesato and Ohata does not teach a C content of the steel sheet as 0.014 mass % or less.
However, Nakanishi teaches C is an element that causes magnetic aging to increase iron loss remarkably at levels above 0.010 mass%, and hence it is desirable to keep the C content below 0.010 mass% to prevent iron loss.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the C content of Shigesato and Ohata to 0.010 mass% or less to prevent iron loss of the steel during magnetic aging.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shigesato et al. (US 2003/0180553 A1) in view of WO 2016/067636 A1 hereinafter referenced as the US equivalent Imamura et al (US 2017/0240988 A1).
Regarding claims 1-4 and 6, Shigesato discloses a grain-oriented silicon sheet steel without a forsterite coating (as required by claim 2) and with an amorphous silica coating and a tension creating insulating coating [0012] made from aluminum phosphate [0034].
Shigesato does not expressly teach the composition of the steel sheet or the FWHM that is a half width of a peak of cristobalite type of aluminum phosphate obtained by x-ray diffraction is either (i) when X-ray diffraction is performed using a Co-Ka excitation source, FWHM-Co that is a half width of a peak appearing at 28=24.8° is 2.5 degree or less, or (ii) when X-ray diffraction is performed using a Cu-Ka excitation source, FWHM-Cu that is a half width of a peak appearing at 28=21.3° is 2.1 degree or less.
However, Shigesato does teach the steel sheet is a grain-oriented silicon sheet steel with Si in the range of 3.25 to 3.35 percent silicon (examples throughout the prior art reference i.e. [0130] and [0133]).  In the absence of an explicit composition of the sheet steel, one of ordinary skill would be motivated to seek out a silicon sheet steel in the art.  As such, Imamura [in claim 1] teaches an insulation coated grain oriented sheet steel with a composition of C: 0.002% to 0.08%, Si: 2.0% to 8.0%, Mn: 0.005% to 1.0%, N: less than 50 ppm, S: less than 50 ppm (0.005 mass%), Se: less than 50 ppm (0.005 mass%) and sol.Al: less than 100 ppm (0.01 mass%), with a balance being Fe and incidental impurities and [[0086] with a resulting Seq represented by S+0.406· Se: of at most 0.005 mass% +0.406 (0.005) = 0.005 mass% +.002% = .007% overlapping the instant claimed ranges of the composition by mass%, C: 0.085% or less, Si: 0.80% to 7.00%, Mn: 1.00% or less, acid-soluble Al: 0.065% or less,  Seq represented by S+0.406· Se: 0.050% or less, and a remainder comprising Fe and impurities, as in claim 1 and with C: 0.014 % or less as in claim 6 and further including N: 0.012% or less and at least one selected from: Sn: 0.010% to 0.200%; Sb: 0.0100/o to 0.200%; and P: 0.010% to 0.150%, as in claim 3 and 4, 
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a (silicon) steel having a composition as taught by Imamura and overlapping the claimed compositional ranges as the composition for a silicon sheet steel of Shigesato absent a teaching of the steel composition in Shigesato since they are used for a similar purpose.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Shigesato also teaches the sheet steel is excellent in adhesiveness with an amorphous silica layer and teaches an additional oxide film comprising aluminum phosphate baked at 850 ˚C for 30 sec in a nitrogen/hydrogen atmosphere (thus no oxygen partial pressure (less than 0.2).  Because the materials and process for preparing the oxide film is substantially similar to the process disclosed, it would be expected that the film would inherently exhibit, absent any clear evidence to the contrary, the claimed x-ray diffraction characteristics of FWHM that is a half width of a peak of cristobalite type of aluminum phosphate obtained by x-ray diffraction is either (i) when X-ray diffraction is performed using a Co-Ka excitation source, FWHM-Co that is a half width of a peak appearing at 28=24.8° is 2.5 degree or less, or (ii) when X-ray diffraction is performed using a Cu-Ka excitation source, FWHM-Cu that is a half width of a peak appearing at 28=21.3° is 2.1 degree or less would be present.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Claims 1-4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shigesato et al. (US 2003/0180553 A1) in view of Ohata et al (US 2002/0007870 A1) further in view of Takeda et al (US 2011/0212335 A1).
Regarding claims 1-4, Shigesato discloses a grain-oriented silicon sheet steel without a forsterite coating (as required by claim 2) and with an amorphous silica coating and a tension creating insulating coating [0012] made from aluminum phosphate [0034].
Shigesato does not expressly teach the composition of the steel sheet or the FWHM that is a half width of a peak of cristobalite type of aluminum phosphate obtained by x-ray diffraction is either (i) when X-ray diffraction is performed using a Co-Ka excitation source, FWHM-Co that is a half width of a peak appearing at 28=24.8° is 2.5 degree or less, or (ii) when X-ray diffraction is performed using a Cu-Ka excitation source, FWHM-Cu that is a half width of a peak appearing at 28=21.3° is 2.1 degree or less.
However, Shigesato does teach the steel sheet is a grain-oriented silicon sheet steel with Si in the range of 3.25 to 3.35 percent silicon (examples throughout the prior art reference i.e. [0130] and [0133]).  In the absence of an explicit composition of the sheet steel, one of ordinary skill would be motivated to seek out a silicon sheet steel in the art.  As such, Ohata teaches a grain oriented steel sheet [0002] comprising a (base steel sheet) with a chemical composition of 0.025 mass% C [0029], 2.5-4.0 mass% Si [0030], 0.01 – 0.10 mass% acid soluble Al[0031], 0.02-0.20 mass% Mn [0034], 0.003-0.05 Seq(=S+0.0406xSe) [0033], the balance consisting of Fe and unavoidable impurities [0035] which may include 0.0075% or less of N, [0032] or .02 - 0.3 mass% of any of Sn, Sb, P and 0.03 – 0.3 mass% Ni [0077], which are considered impurities, as a base for a tension (insulating) coating of colloidal (amorphous) silica and aluminum phosphate [0094] but not a forsterite coating.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a (silicon) steel having a composition as taught by Ohata as the composition for a silicon sheet steel of Shigesato absent a teaching of the steel composition in Shigesato since they are used for essentially the same purpose. 
Shigesato also teaches the sheet steel is excellent in adhesiveness with an amorphous silica layer and teaches an additional oxide film comprising aluminum phosphate baked at 825˚C in a nitrogen atmosphere (thus no oxygen partial pressure (less than 0.2)).  Takeda teaches the use of a crystallized metal phosphate of a metal such as Li, Al, Mg, Ca, Sr, or Ti crystallized preferably in a cubic or orthorhombic system in the insulation film to provide higher heat conductivity [0019] and [0021].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose to use a crystallized cubic (cristobalite -type) aluminum phosphate as the aluminum phosphate of Shigesato to provide the steel sheet of Shigesato higher heat conductivity.  As such, the claimed x-ray diffraction characteristics of FWHM that is a half width of a peak of cristobalite type of aluminum phosphate obtained by x-ray diffraction is either (i) when X-ray diffraction is performed using a Co-Ka excitation source, FWHM-Co that is a half width of a peak appearing at 28=24.8° is 2.5 degree or less, or (ii) when X-ray diffraction is performed using a Cu-Ka excitation source, FWHM-Cu that is a half width of a peak appearing at 28=21.3° is 2.1 degree or less would be present in the coating film of Shigesato in view of Ohata and Takeda.   

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shigesato et al. (US 2003/0180553 A1) in view of Ohata et al (US 2002/0007870 A1) further in view of Takeda et al (US 2011/0212335 A1) and further in view of Nakanishi et al (US 2016/0203896 A1.
Regarding claim 6, Shigesato and Ohata and Takeda teach all the limitations of claim 1 as set forth above.  
Shigesato and Ohata does not teach a C content of the steel sheet as 0.014 mass % or less.
However, Nakanishi teaches C is an element that causes magnetic aging to increase iron loss remarkably at levels above 0.010 mass%, and hence it is desirable to keep the C content below 0.010 mass% to prevent iron loss.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the C content of Shigesato and Ohata to 0.010 mass% or less to prevent iron loss of the steel during magnetic aging.

Claims 1-4 and 6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shigesato et al. (US 2003/0180553 A1) in view of WO 2016/067636 A1 hereinafter referenced as the US equivalent Imamura et al (US 2017/0240988 A1).
Regarding claims 1-4 and 6, Shigesato discloses a grain-oriented silicon sheet steel without a forsterite coating (as required by claim 2) and with an amorphous silica coating and a tension creating insulating coating [0012] made from aluminum phosphate [0034].
Shigesato does not expressly teach the composition of the steel sheet or the FWHM that is a half width of a peak of cristobalite type of aluminum phosphate obtained by x-ray diffraction is either (i) when X-ray diffraction is performed using a Co-Ka excitation source, FWHM-Co that is a half width of a peak appearing at 28=24.8° is 2.5 degree or less, or (ii) when X-ray diffraction is performed using a Cu-Ka excitation source, FWHM-Cu that is a half width of a peak appearing at 28=21.3° is 2.1 degree or less.
However, Shigesato does teach the steel sheet is a grain-oriented silicon sheet steel with Si in the range of 3.25 to 3.35 percent silicon (examples throughout the prior art reference i.e. [0130] and [0133]).  In the absence of an explicit composition of the sheet steel, one of ordinary skill would be motivated to seek out a silicon sheet steel in the art.  As such, Imamura [in claim 1] teaches an insulation coated grain oriented sheet steel with a composition of C: 0.002% to 0.08%, Si: 2.0% to 8.0%, Mn: 0.005% to 1.0%, N: less than 50 ppm, S: less than 50 ppm (0.005 mass%), Se: less than 50 ppm (0.005 mass%) and sol.Al: less than 100 ppm (0.01 mass%), with a balance being Fe and incidental impurities and [0086] with a resulting Seq represented by S+0.406· Se: of at most 0.005 mass% +0.406 (0.005) = 0.005 mass% +.002% = .007% overlapping the instant claimed ranges of the composition by mass%, C: 0.085% or less, Si: 0.80% to 7.00%, Mn: 1.00% or less, acid-soluble Al: 0.065% or less,  Seq represented by S+0.406· Se: 0.050% or less, and a remainder comprising Fe and impurities, as in claim 1 and with C: 0.014 % or less as in claim 6 and further including N: 0.012% or less and at least one selected from: Sn: 0.010% to 0.200%; Sb: 0.0100/o to 0.200%; and P: 0.010% to 0.150%, as in claim 3 and 4, 
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a (silicon) steel having a composition as taught by Imamura and overlapping the claimed compositional ranges as the composition for a silicon sheet steel of Shigesato absent a teaching of the steel composition in Shigesato since they are used for a similar purpose.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Shigesato also teaches the sheet steel is excellent in adhesiveness with an amorphous silica layer and teaches an additional oxide film comprising aluminum phosphate baked at 850 ˚C for 30 sec in a nitrogen/hydrogen atmosphere (thus no oxygen partial pressure (less than 0.2)).  Additionally, Takeda teaches the use of a crystallized metal phosphate of a metal such as Li, Al, Mg, Ca, Sr, or Ti crystallized preferably in a cubic or orthorhombic system in the insulation film to provide higher heat conductivity [0019] and [0021].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose to use a crystallized cubic (cristobalite -type) aluminum phosphate as the aluminum phosphate of Shigesato to provide the steel sheet of Shigesato higher heat conductivity.  As such, the claimed x-ray diffraction characteristics of FWHM that is a half width of a peak of cristobalite type of aluminum phosphate obtained by x-ray diffraction is either (i) when X-ray diffraction is performed using a Co-Ka excitation source, FWHM-Co that is a half width of a peak appearing at 28=24.8° is 2.5 degree or less, or (ii) when X-ray diffraction is performed using a Cu-Ka excitation source, FWHM-Cu that is a half width of a peak appearing at 28=21.3° is 2.1 degree or less would be present in the coating film of Shigesato in view of Imamura and Takeda.   


Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but are not found convincing.  Applicant argues that the prior art does not  suggest cristobalite type aluminum phosphate and does not disclose or suggest that FWHM is specified to improve coating adhesion with the tension-insulation coating. In addition, since the method for manufacturing the electrical steel sheet according to the claimed invention is different from the method of manufacturing the unidirectional silicon steel sheet of Shigesato et al. '553, FWHM cannot be obtained from Shigesato et al. '553. Applicant argues that Shigesato et al. '553 does not disclose or suggest the technology of improving adhesion by allowing the crystallization of aluminum phosphate to proceed in the baking process as in the present application. Applicant argues that since the Examiner relies on multiple references to render the claimed invention obvious, that an unrecognized property that may be inherent to a single reference cannot be properly applied to a combination of references.  In response to Applicant’s argument, the property of the FWHM is asserted as inherent to the aluminum phosphate coating applied with the process of Shigesato which comprises the similar process of providing an oxide film comprising aluminum phosphate baked at 850 ˚C for 30 sec in a nitrogen/hydrogen atmosphere. The FWHM is not relied upon to establish obviousness of combining the references but is merely asserted as a natural resultant property of the application of the (same material as claimed) aluminum phosphate coating using the process of Shigesato. It would be expected that the same material processed at similar temperatures with the same atmosphere would result in the same product and structure.  Since the FWHM is merely a measurement of the resultant product it would be expected to be inherently the same as claimed.  Applicant has not identified why the coating of Shigesato in view of Ohata would not be the same as claimed or what difference in the process would result in a different product particularly since the same temperature and atmosphere within the range that Applicant discloses in paragraphs [0108] and [0109] of the published specification are used to provide the coating.  Therefore, Applicant’s argument is not convincing as the inherent property of FWHM is not relied upon for the obviousness of the combination of references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784